Citation Nr: 9935636	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  99-14 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for defective hearing.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from March 1941 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision.


FINDINGS OF FACT

1.  It is reasonably likely that currently shown bilateral 
defective hearing had its onset during active military 
service.

2.  It is reasonably likely that currently shown tinnitus had 
its onset during active military service.


CONCLUSIONS OF LAW

1.  The veteran has bilateral defective hearing that is the 
result of disease or injury incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.385 (1999).

2.  The veteran has tinnitus that is the result of disease or 
injury incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  

In the veteran's case, his service records show that he was a 
mechanic who repaired and replaced automotive and tank 
engines.  He also testified in November 1999 that he was 
exposed to loud noises as a result of being in a tank when it 
was firing.  VA records dated in March 1998 show that the 
veteran has sensorineural hearing loss in each ear that 
qualifies as disability within the meaning of VA regulations.  
38 C.F.R. § 3.385 (1999) (impaired hearing will be considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies noted are 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent).  Additionally, an August 
1998 letter from John M. Penta, M.D., includes an opinion 
that the veteran's hearing loss and tinnitus were probably 
related to noise-induced problems from the noise the veteran 
was around during military service.  

The Board finds that the evidence described above, namely the 
veteran's testimony about noise exposure during service, 
current disability shown on VA examination, and Dr. Penta's 
opinion of a relationship between current disability and 
noise exposure in service provides a basis for concluding 
that service connection is warranted for bilateral hearing 
loss and tinnitus.  Although a February 1999 VA examiner has 
concluded that the onset of hearing loss is only 
"questionably" related to the veteran's military service, 
apparently because the veteran had not become aware of the 
hearing loss until the 1960's, the Board does not find that 
such an opinion contradicts Dr. Penta's.  The VA examiner 
does not directly refute the probability of service 
incurrence, and there is no indication that Dr. Penta's 
opinion should be given any less weight because of the 
question about time of onset raised by the VA examiner.  
Additionally, there is nothing in the record to contradict 
the veteran's credible statements about noise exposure during 
his period of military service.  Consequently, the Board 
finds that, with resolution of reasonable doubt in the 
veteran's favor, a grant of service connection is warranted 
for bilateral defective hearing and tinnitus.  § 5107.


ORDER

Service connection for bilateral defective hearing is 
granted.

Service connection for tinnitus is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

